Exhibit 99 For Release: Aug. 24, 2007 BURGER KING REPORTS STRONG FOURTH QUARTER AND RECORD FISCAL YEAR REVENUES AND NET INCOME DRIVEN BY ROBUST WORLDWIDE COMPARABLE SALES Fourth quarter highlights: · 14th consecutive quarter of worldwide positive comparable sales; 4.4 percent · 13th consecutive quarter of United States and Canada positive comparable sales; 4.8 percent · Worldwide revenues of $590 million; up 11 percent · Adjusted earnings per share of $0.29; up 61 percent Fiscal year highlights: · Record worldwide revenues of $2.234 billion; up 9 percent · Record worldwide average restaurant sales of $1.193 million; up 6 percent · Adjusted earnings per share of $1.11; up 31 percent · Worldwide revenues, adjusted EBITDA and adjusted net income met or exceeded company’s annual growth targets ( In millions, except per share data) Three Months Ended June 30, Twelve Months Ended June 30, 2007 2006 % Increase/ (Decrease) 2007 2006 % Increase/ (Decrease) Revenues $ 590 $ 533 11 % $ 2,234 $ 2,048 9 % Net income (loss) $ 36 $ (10 ) NM $ 148 $ 27 448 % Adjusted net income $ 40 $ 25 60 % $ 152 $ 115 32 % Diluted earnings (loss) per share, as reported $ 0.26 $ (0.08 ) NM $ 1.08 $ 0.24 350 % Items affecting comparability (see section below) $ 0.03 $ 0.26 NM $ 0.03 $ 0.61 NM Diluted earnings per share, as adjusted $ 0.29 $ 0.18 61 % $ 1.11 $ 0.85 31 % Weighted average diluted shares 137.6 120.4 136.8 114.7 Adjusted shares outstanding - diluted (1) 137.6 135.5 136.8 135.5 NM means not meaningful (1) Adjusted shares outstanding for the three and twelve months ended June 30, 2006 reflect weighted average shares at the time of the company's initial public offering in May 2006 of 135.5 shares. Burger King Holdings Inc. delivered robust results for the fourth quarter of 2007 and a record 2007 fiscal year, driven by significant improvement across key business drivers - marketing, products, development and operations. Revenues, net income and earnings per share improved substantially over the prior periods. The company posted strong revenues for the fourth quarter of $590 million – an increase of 11 percent compared to the same quarter last year. For the fiscal year, the company reported record revenues of $2.234 billion – an increase of 9 percent compared to the prior year. Revenues for the quarter and the full year were driven by positive comparable sales in all reporting business segments and significant worldwide net restaurant growth. Worldwide comparable sales were up 4.4 percent for the quarter and 3.4 percent for the fiscal year, the 14th consecutive quarter of positive worldwide comparable sales growth. In the United States and Canada, comparable sales were up 4.8 percent for the quarter and 3.6 percent for the year, the 13th consecutive quarter of positive comparable sales growth. “In the United States and Canada, fourth quarter sales were positively influenced by our breakfast and late-night dayparts which are growing at a faster pace than overall sales. Featured menu offerings and their related promotional campaigns, including the BK™ Chicken Fries tie-in with SpongeBob SquarePants™ and the Western WHOPPER® sandwich promotion, also helped us deliver better than forecasted results,” said CEO John Chidsey. “We are also pleased by the much improved quarterly and yearly increase in comparable sales in the Europe, Middle East, Africa and Asia Pacific segment (EMEA/APAC),”
